MoAdam, J.
The judgment restrains the defendants from maintaining the elevated railway structure in front of the premises No. 875 Sixth avenue, unless the defendants, within a time specified, pay the plaintiff $2,000 and interest, for a release of the easement, and $880 as and for past damages for the six years preceding the commencement of the action. The evidence satisfactorily sustains the findings of the referee, and warrants the judgment rendered. No errors were committed during the trial which require a reversal, and the judgment appealed from must be affirmed, with costs.